DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit and communication unit in claims 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The control unit is interpreted in view of Paragraph 0040 as a processor. The communication unit is interpreted in view of Paragraph 0050 as including active and passive components, such as microelectronics or an antenna.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al US 2014/0200038 A1 (hence Rao).
In re claims 1, 8, and 15, Rao discloses mobile communications, and in particular to techniques for adapting, during travel, to environments that have weak or no mobile communication network access (Abstract and Paragraph 0001) and teaches the following:
receiving a current location (Fig.2, #202, and Paragraph 0036);
determining a travel path based on the current location (Fig.3, #302, and Paragraph 0037);
determining a directionality along the travel path while in a free drive navigation mode (Fig.2, #204, and Paragraph 0036);
predicting a connectivity area based on the directionality (Fig.3, #302-304, and Paragraph 0037);
generating a map information for a connectivity segment in the connectivity area with a low connectivity (Fig.4, Paragraph 0038, Fig.6, and Paragraph 0039);
and communicating the map information for storing onto a device for displaying when the connectivity segment is at a surrounding geographic adjacent area relative to the current location and while in the free drive navigation mode (Paragraphs 0045, 0048, and 0052)
In re claims 2, 9, and 16, Rao teaches the following:
wherein predicting the connectivity area based on the directionality includes searching for the connectivity segment with the low connectivity in the surrounding geographic adjacent area along the directionality (Fig.3, #304 and Paragraph 0037)
In re claims 3, 10, and 17, Rao teaches the following:
wherein predicting the connectivity area based on the directionality includes searching for the connectivity segment with the low connectivity based on a historical travel information along the directionality (Paragraph 0040 “known”) 
In re claims 4, 11, and 18, Rao teaches the following:
wherein generating the map information for storing onto a device include adjusting a precache size for the map information based on a density for the connectivity area, the connectivity segment (Fig.6, and Paragraph 0039), or a combination thereof

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao as discussed above and further in view of Lokovic et al US 2004/0160441 A1 (hence Lokovic).
In re claims 5, 12, and 19, Rao discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
wherein generating the map information for storing onto a device includes adjusting a precache size for the map information based on a tile size for displaying on the device
Nevertheless, Lokovic discloses computer graphics, and, more specifically, graphical rendering of shadows and teaches the following:
wherein generating the map information for storing onto a device includes adjusting a precache size for the map information based on a tile size for displaying on the device (Paragraph 0038)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Rao reference to include varying the storage allocation size of map tiles, as taught by Lokovic in order to provide more efficient memory performance (Lokovic, Paragraph 0038).

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao as discussed above and further in view of den Otter et al US 2014/0297177 A1 (hence den Otter).
In re claims 6, 13, and 20, Rao discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
receiving a sensor reading when the current location is in the connectivity segment with the low connectivity; and updating the map information with the sensor reading
Nevertheless, den Otter discloses a method of determining a heading of travel of a navigation device (Abstract) and teaches the following:
receiving a sensor reading when the current location is in the connectivity segment with the low connectivity; and updating the map information with the sensor reading (Paragraph 0070)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Rao reference to include the dead-reckoning navigation, as taught by den Otter, in order to determining a location in an area without receipt of wireless navigation signals, such as an underground or covered vehicle parking structure (den Otter, Paragraph 0070).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao as discussed above and further in view of Oliver US 2017/0013406 A1 (hence Oliver).
In re claims 7 and 14, Rao discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
detecting a change of the connectivity area, the connectivity segment, or a combination thereof from the low connectivity to a high connectivity; and communicating to the device of the change and the map information is eligible to be removed from the device
Nevertheless, Oliver discloses a location based buffer management system (Abstract) and teaches the following:
detecting a change of the connectivity area, the connectivity segment, or a combination thereof from the low connectivity to a high connectivity; and communicating to the device of the change and the map information is eligible to be removed from the device (Paragraph 0038)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Rao reference to include removing the dead zone map, as taught by Oliver, in order to save memory when stored data is not needed anymore.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al US 2018/0007161 A1 discloses determining, using the processor system, a route that is expected to be traveled by the vehicle. The method further includes determining, using the processor system, a portion of the route that includes a buffering zone, wherein the buffering zone comprises an area in which the strength of signals transmitted over the network meets a predetermined criterion. The method further includes, based at least in part on a determination that the vehicle is within the buffering zone, pre-fetching data from a source over the network.
Blumenberg et al US 2016/0252358 A1 discloses acquiring at least some of the portions of the map according to the order of priority, and generating a map display comprising the multiple portions of the map. For instance, map portions associated with areas of poor reception may be downloaded first whereas map portions associated with strong signal strength may be downloaded on-the-fly during route navigation.
Pylappan et al US 2013/0321424 A1 discloses generating a signal strength map for a region based on the client-reported signal strength information. Generating the signal strength map may include, for each location of multiple locations within the region, generating an expected signal strength value for that location based on an evaluation of the signal strength information received for that location. The generation of the signal strength map for the region may also be based on the expected signal strength values for the locations within the region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RAMI KHATIB/Primary Examiner, Art Unit 3669